Citation Nr: 1211957	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  04-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from October 1950 to August 1954, and prior active duty for training (ACDUTRA) and inactive duty for training (INACTDUTRA) in the U.S. Marine Corps Reserves. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In August 2010, the Veteran and his wife presented testimony before the undersigned Veterans Law Judge at a VA Central Office hearing.  A transcript of the hearing is of record.   

In October 2010, in pertinent part, the Board remanded the claim for further development and in an April 2011 decision, the Board denied the claim.  The Veteran subsequently appealed.  Then, in a September 2011 order, the Court of Appeals for Veterans Claims (Court) upheld a Joint Motion by the parties and remanded this claim back to the Board for action consistent with the terms of the Joint Motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2011 Joint Motion, the parties noted that the Veteran's service-connected disabilities consist of amputation of the right leg below the knee, rated as 40% disabling, and arthritis of the left knee, associated with the below the knee amputation, rated as 30 percent disabling, resulting in a combined disability rating of 60 percent.  The Veteran is assigned special monthly compensation for anatomical loss of the right foot.  Additionally, the parties indicated that a March 2008 private treatment note includes a finding that the Veteran was clearly unemployable noting that he was on dialysis and had the amputation. and a March 2008 VA examination report includes findings that the Veteran was unable to engage in any type of industrial employment due to the pain and instability from the right below the knee amputation and his "left" foot amputation, and was unable to engage in any sedentary employment due to his bilateral hand pain, right arm pain, right shoulder pain, bilateral knee pain, neck pain and back pain, as he was unable to sit, stand or walk for any prolonged period of time.  

The parties found that although the Board concluded that the overall evidence did not show that the Veteran's service-connected disabilities alone rendered him unemployable, it did not provide the required consideration of his educational and occupational history.  Thus, the parties concluded that a remand to the Board was necessary so that such consideration could be provided.  Accordingly, as the existing medical opinions of record do not include consideration of the effect of the Veteran's educational and occupational history on his employability, the Board finds that an additional remand to the RO, via the AMC, is necessary so that the Veteran can be afforded a medical examination to assess whether, consistent with his educational and occupational history, he is currently unemployable as a result of his service-connected disabilities.  Prior to affording the Veteran the examination, the RO/AMC should obtain all pertinent VA medical records from February 2008 to the present.  The RO/AMC should also ask the Veteran to identify any additional recent sources of treatment or evaluation he has received for his service connected disabilities, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Part of this examination should also describe the full extent of the surgery/amputation to the left lower extremity.  Evidence should be such that potential application of  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   The RO/AMC should obtain all pertinent VA medical records from February 2008 to the present.  The RO/AMC should also ask the Veteran to identify any additional recent sources of treatment or evaluation he has received for his service connected disabilities, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  To the extent records are requested that are not obtained, the claims folder should contain documentation of the attempts made and appellant and his representative should be notified appropriately.

2.  The Veteran should be scheduled for a VA medical examination by an appropriate physician to assess the impact of the Veteran's service- connected disabilities -amputation of the right leg below the knee and arthritis of the left knee, associated with the below the knee amputation - on his employability.  

The examiner should identify the limitations resulting from the Veteran's service-connected disabilities and provide an opinion as to the impact these disabilities have on his ability to obtain or maintain any form of substantially gainful employment consistent with his education and industrial background (The Board notes that the Veteran's November 2008 formal claim indicates that the Veteran has a high school education and worked for Westinghouse for more than 30 years, including as a plant supervisor, before retiring in 1988).  In identifying these limitations, the examiner may include consideration of the effects of any medication the Veteran takes for treatment of his service-connected disabilities.  The examiner may not consider the impact on employability of the Veteran's non-service connected disabilities or the medications taken for the non-service connected disabilities.  The examiner should also not consider the impact on employability of the Veteran's advanced age.  

In conducting this examination, a complete description of the left foot surgery/amputation should be described, so that the potential loss or loss of use of that extremity can be determined.  

After identifying all limitations, the examiner should specifically provide an opinion as to whether, consistent with the Veteran's education and industrial background, it is at least as likely as not (i.e. a 50% chance or greater) that he is unable to obtain or maintain any form of substantially gainful employment solely as a result of his service-connected disabilities.  The examiner should explain the rationale for the opinion given.  

3.  The RO/AMC should then readjudicate the claim.  Readjudication should contain discussion of and evaluation of the provisions of 38 U.S.C.A. § 1160; 38 C.F.R. § 3.383, as to the left foot, to include whether there is anatomical loss or loss of use of the paired extremities.  If it remains denied, the RO/AMC should issue an appropriate supplemental SOC and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

